Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Adam J. Fromm on 07/28/2022.
The application has been amended as follows: 
11. (Amended) A method comprising a refractory coating composition for reduction of VOC content in a foundry article for metal casting, the method comprising the steps of: forming the foundry article, wherein the foundry article is a core and/or a mold; forming the refractory coating composition comprising a liquid carrier having an ester carrier; applying the composition to the foundry article; drying the composition to remove the ester carrier; wherein the composition comprises: the ester carrier being provided at 25% to 100% by weight of the liquid carrier and 20% to 80% by weight of the composition; a binder comprising a vinyl acetate and vinyl laurate copolymer provided 0.4% to 3% by weight of the composition; water provided at up to 2% by weight of the composition; one or more additives provided at up to  2% by weight of the composition; and a particulate refractory material provided at 13 to 78.5% by weight of the composition.
Claim 20 (amended). The method of claim 11, further comprising an organoclay suspending agent, wherein the particulate refractory material is a zircon refractory blend, the binder is a copolymer binder and the foundry article comprises an aggregate.
Claims 1-10, 16, and 21-23 are cancelled.

REASONS FOR ALLOWANCE
Claims 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art  on the  record  is the closest art. However, the prior art does not disclose nor render obvious all the cumulative limitations of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731